Citation Nr: 0509957	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right index finger disability.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from July 1990 
to November 2000.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In July 2003, this claim was remanded to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for a low back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated in service for a right ankle 
sprain in March 1997 with an ace wrap and pain medication.  A 
current right ankle sprain has not been found to be related 
to the veteran's service.  

3.  The veteran's right index finger disability is manifested 
by complaints of some loss of strength, with findings of 
diminished sensation of the tip of the right index finger.  




CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right index finger disability 
have not been met at any time during the appeal period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Code 5225 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in August 2003, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and a medical opinion 
has been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the August 2003 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service Connection

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  



Evidence

The veteran's service medical records show that the veteran 
was treated in service for a right ankle sprain in March 1997 
with an ace wrap and pain medication.  His service medical 
records are silent for any further complaints or treatment 
for a right ankle disability.  

On VA examination in May 2001, there was no swelling or 
deformity of the right ankle.  Range of motion of the right 
ankle was noted as dorsiflexion to 10 degrees and plantar 
flexion to 70 degrees.  

The veteran was examined by VA in September 2004.  He 
complained of right ankle swelling, instability, aching and 
stiffness.  Dorsiflexion was to 20 degrees and plantar 
flexion was to 45 degrees.  There was mild swelling and 
tenderness of the right ankle.  The examiner diagnosed, right 
ankle sprain.  

In a December 2004 VA addendum, the September 2004 VA 
examiner noted that the claims file was available and that it 
was reviewed.  It was stated that the ankle film did not 
reveal any anatomical cause of ankle pain.  It was noted that 
while the veteran did have ankle sprain in service, there was 
no anatomical predisposition for this to occur again.  It was 
stated that therefore, no opinion could be rendered without 
resorting to speculation as to whether or not there is a 
relationship between the veteran's current right ankle 
condition and the sprain he experienced in service in 1997.  

Discussion

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  The Board cannot make its own 
independent medical determination.  Evans; Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).

The Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

As noted above, service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Here, it is noted that the veteran did 
have an injury in service and that he currently has a 
diagnosis of right ankle sprain.  There is nothing in the 
record to show that his inservice injury represented a 
chronic disability.  Treatment is not shown after service 
until May 2001 over four years after the only inservice 
treatment.  Further, there is nothing in the record to 
connect the current findings to service.  A VA examiner has 
stated that a connection between the two would require 
resorting to speculation.  Absent a determination that there 
is a nexus or link between the inservice injury and the 
current findings, service connection is not warranted.  


Increased Initial Evaluation

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues on appeal stem from an initial grant of 
service connection and the assignment of initial evaluations 
for the veteran's disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See, 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  



Right Index Finger

The Evidence

In October 2001, the RO granted service connection for a 
right index finger disability, and assigned a noncompensable 
evaluation effective from November 2000, the date of the 
veteran's claim.  

On VA examination in May 2001, the examiner noted that the 
files had been reviewed.  The veteran gave a history of 
injuring his right index finger during service.  Examination 
was noted to reveal full extension and full flexion with no 
deformity.  

On VA examination in November 2002, the veteran complained of 
diminished feeling in the tip of the right index finger and 
some loss of strength.  Examination showed diminished 
sensation of the tip of the right index finger.  The examiner 
stated that range of motion of the fingers was normal.  The 
finding was, fracture of the tip of the right index finger 
with residual minimal motor and sensory deficit, minimal 
disability, no progression.  

In January 2003, the RO increased the veteran's rating from 
noncompensable to 10 percent disabling, effective from 
November 2000.  

On VA examination in September 2004, the veteran reported 
having some numbness of the right index finger and decreased 
motion. He reported that he has to compensate for this by 
using his other fingers.  The veteran denied any pain.  
Examination showed decreased sensation at the tip of the 
right index finger.  He had metacarpophalangeal joint flexion 
from 0 to 90 degrees and distal interphalangeal joint flexion 
from 0 to 60 degrees.  There was no swelling and no 
tenderness on palpation.  The finding was right forefinger 
injury secondary to trauma.  



Discussion

The veteran's right index finger has been rated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5225 (ankylosis of 
the index finger) and under Diagnostic Code 8515 (neurologic 
impairment of the median nerve).  See 38 C.F.R. § 4.20 (2004) 
(when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous).  The Board observes that the right index finger 
is not actually ankylosed, and the veteran does not so 
contend.  

There is another potentially applicable rating code, 
Diagnostic Code 5229 (limitation of motion, index or long 
finger).  Because this code, like Diagnostic Code 5225, 
provides no higher rating than that presently assigned (10 
percent), the veteran can gain no advantage by consideration 
of either schedular criteria under the circumstances.  
Nevertheless, to afford a complete discussion of the case, 
the Board in its analysis will address this claim under both 
Diagnostic Codes 5225 and 5229 as well as Diagnostic Code 
8515.  The Board will also discuss whether a rating is 
warranted under Diagnostic Code 5153 (amputation of indeed 
finger) is in order, as further detailed below.  

Under Diagnostic Code 5225, unfavorable or favorable 
ankylosis of the index finger is rated a maximum 10 percent 
disabling.  A "Note" to this code specifies, however, that 
consideration of whether an evaluation based on amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the affected hand must 
also be made.

Amputation of the index finger is rated under Diagnostic Code 
5153, which provides a maximum rating for the major hand of 
30 percent if more than one-half of the bone is lost on that 
finger with metacarpal resection; lower ratings of 20 percent 
(for amputation without metacarpal resection, at the PIP 
joint or proximal thereto) and 10 percent (through the middle 
phalanx or at distal joint) may also be assigned if 
warranted.  

The RO also rated the veteran's service-connected right index 
finger disability under 38 C.F.R. § 4.124a, DC 8515, the DC 
applicable to paralysis of the median nerve.  For diseases of 
the peripheral nerves, disability ratings are based on 
whether there is complete or incomplete paralysis of the 
particular nerve.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of 
the Peripheral Nerves.  Complete paralysis of the median 
nerve produces inclination of the hand to the ulnar side with 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8515, a 10 percent 
rating is assigned for mild incomplete paralysis of the 
median nerve of the major upper extremity.  A 30 percent 
disability rating is warranted for the major upper extremity 
for moderate incomplete paralysis of the median nerve.  A 50 
percent disability rating is warranted for the major upper 
extremity for severe incomplete paralysis of the median 
nerve, and a 70 percent disability rating is warranted for 
the major upper extremity for complete paralysis of the 
median nerve.

With consideration of the pertinent facts, the Board finds 
that a preponderance of the evidence is against any higher 
level of disability for the veteran's right index finger 
under the schedular criteria.  The clinical findings on the 
VA examinations of record showed normal movement of the 
fingers and no findings of bone loss.  Thus, an increased 
evaluation under Diagnostic Code 5153 is not warranted.  
There was no limitation of motion identified, and the finger 
was not ankylosed.  Moreover, X-rays showed no abnormalities, 
to include any arthritis. On these facts, the veteran would 
not be entitled to an increased rating whether his disability 
was rated under Code 5225 for favorable or unfavorable 
ankylosis or under Code 5229 for limitation of motion of the 
index finger.  In short, there is no schedular basis to award 
the veteran a rating in excess of the maximum 10 percent 
rating he already is receiving.  

The Board finds no basis to consider evaluating this 
disability on the basis of amputation in the clear absence of 
any evidence of (1) actual amputation of the right index 
finger, or (2) any evidence showing related multi-digit 
impairment of the right hand. With respect to (1), there 
obviously is no amputation. With respect to (2), there is no 
multi-digit impairment.  These findings do not in the Board's 
estimation warrant consideration on the basis of the "Note" 
to Diagnostic Code 5225.  

Limitation of motion of the index finger is rated under 
Diagnostic Code 5229, which provides a maximum rating of 10 
percent (for major or minor hand) if there is a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible or; with extension limited by more than 30 
degrees. The findings on the recent examinations do not meet 
the level of impairment assignable for the 10 percent rating 
under Code 5229 (requiring the gap to be of one inch (2.5 
centimeters) or more).  In any event, the veteran is already 
assigned a 10 percent rating for this disability.

While the veteran has been shown to have decreased sensation 
in the tip of the right index finger, this is reflective of 
no more than mild manifestations and thus a rating beyond 10 
percent s not warranted.  Thus an increased evaluation under 
DC 8515 which would require a showing of moderate incomplete 
paralysis of the median nerve is not supported by the record.  
The VA examiner in November 2002 noted minimal motor and 
sensory deficit and minimal disability.  

DeLuca considerations

The Board recognizes that the Court, in DeLuca, 8 Vet. App. 
202 (1995), held that where evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered. 38 C.F.R. §§ 
4.40, 4.45.

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
As noted above, in the instant case, the veteran is receiving 
the maximum evaluations for his service-connected disability 
affecting his right index finger.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  

In the January 2005 supplemental statement of the case, the 
RO included the regulation for an extraschedular rating.  
Since the matter of referral for an extraschedular evaluation 
has been considered by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2004).  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of an 
extraschedular rating is a component of a claim for an 
increased rating).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2004).

The Board has been unable to identify an exceptional or 
unusual disability picture, in this claim.  The record does 
not show that the veteran has required hospitalization for 
his disability.  Additionally, while the Board does not 
dispute the veteran's accounts of experiencing some 
limitations in his line of work as a mechanic due to this 
disability, there is not shown to be evidence of "marked 
interference" with employment due to one or more of these 
disabilities over and above that contemplated in the assigned 
schedular ratings now assigned.  Indeed, the veteran does not 
appear to contend that his work is significantly impacted.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  

In summary, there is no evidence of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned for any of the three 
service-connected disabilities here under consideration.  The 
Board therefore has determined that referral of the case for 
extra schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  

Conclusion

For the reasons expressed above, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of that currently assigned for the veteran's service-
connected disability.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a right ankle disability is denied. 

An initial evaluation in excess of 10 percent for a right 
index finger disability is denied.  




REMAND


Regarding the issue of an increased evaluation for the 
veteran's service-connected lumbosacral strain, the Board 
notes that the criteria for evaluating this disorder were 
changed effective September 26, 2003. See 68 Fed.Reg. 51454- 
51458 (Aug. 27, 2003).  The new rating criteria are now 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
(These diagnostic codes use a "General Rating Formula" except 
for intervertebral disc syndrome which, if appropriate, can 
be rated under its own formula evaluating "incapacitating 
episodes").  A review of the claims file indicates that the 
veteran has been informed of the changed criteria; however, 
the RO has not had sufficiently evaluated the veteran's low 
back disability under these criteria.  See Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1346-48 
(Fed. Cir. 2003).   The Board will remand this issue so that 
such action can be completed.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1. The RO should make arrangements for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected back 
disability.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability.  Any 
indicated studies, including an X- ray 
study and range of motion testing in 
degrees, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to 
neuropathy should be identified, and the 
examiner should assess the frequency and 
duration of any neurological episodes, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on her ability to work. The 
rationale for all opinions expressed 
should also be provided.

2.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action deemed necessary.  Then, 
the RO should re-adjudicate the issue on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, which 
includes all appropriate laws and 
regulations, and the veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence received since the 
issuance of the last SSOC, and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.   

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


